NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4521-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KENYADA GASTON,

     Defendant-Appellant.
_______________________

                   Submitted December 8, 2021 – Decided February 17, 2022

                   Before Judges Hoffman, Whipple and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 14-01-0165.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Karen A. Lodeserto, Designated Counsel, on
                   the brief).

                   Esther Suarez, Hudson County Prosecutor, attorney for
                   respondent (Nicole Roman, Assistant Prosecutor, on
                   the brief).

PER CURIAM
      Defendant Kenyada Gaston appeals from an April 28, 2020 order denying

his petition for post-conviction relief (PCR) following an evidentiary hearing.

We affirm.

                                       I.

      In January 2014, a Hudson County grand jury indicted defendant,

charging him with eight counts of a fourteen-count indictment, as follows: first-

degree murder, N.J.S.A. 2C:11-3(a)(l) (counts one and five); second-degree

possession of a weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a) (counts

two and six); second-degree unlawful possession of a weapon, N.J.S.A. 2C:39-

5(b) (counts three and seven); first-degree robbery, N.J.S.A. 2C:15-1 (count

four); and second-degree conspiracy to commit robbery, N.J.S.A. 2C:5-2 and

2C:15-1 (count twelve).

      Defendant's conviction arose out of the shooting and subsequent death of

M.C. At defendant's plea hearing, he testified that on July 12, 2013, in Jersey

City, he approached M.S., displayed a handgun, and demanded M.S.'s cell

phone.   After leaving the scene, defendant was approached by M.C., who

defendant shot and killed with the handgun.

      Prior to his indictment, defendant gave a statement to the Hudson County

Prosecutor's Office (HCPO) admitting his involvement in the armed robbery and


                                                                           A-4521-19
                                       2
fatal shooting. In the statement, defendant explained, "it was a traumatizing

night" and "when I look back into my memory I have a lot of mental problems,

I'm schizophrenic, I think I have post traumatic stress disorder[.]"

      While in pre-trial detention at Hudson County Jail, defendant "displayed

disorganized thoughts[,]" "smeared feces," and "refused psychotropic

medication[.]"   In October 2015, Dr. Peter D. Paul evaluated defendant to

determine his competency to stand trial. Dr. Paul noted defendant was refusing

to take medication at the time, but was previously taking a daily 1,000 milligram

dose of Depakote and one milligram dose of Risperdal.            Dr. Paul found

defendant incompetent to stand trial and referred him for in-patient psychiatric

hospitalization. In June 2016, defendant was admitted to Ann Klein Forensic

Center for treatment.

      In July 2016, Dr. Peter Gallagher evaluated defendant to determine his

competency to stand trial.     Dr. Gallagher found defendant to be "gro ssly

psychotic," delusional, and having "no understanding." He found defendant

incompetent to stand trial and prescribed defendant a daily ten milligrams dose

of Zyprexa to treat psychosis. Dr. Gallagher again evaluated defendant in

October 2016, and found defendant's condition "ha[d] improved since his

admission . . . ." Ultimately, however, Dr. Gallagher again found defendant


                                                                           A-4521-19
                                        3
incompetent to stand trial; he diagnosed defendant with schizoaffective disorder

and increased defendant's Zyprexa dosage to thirty milligrams.

       In December 2016, Dr. Steven Simring evaluated defendant's competency

to waive his Miranda1 rights. He noted no evidence of any recent psychotic

thinking or aggressive behavior.    He further noted that defendant was not

prescribed medication at the time he gave his statement to the HCPO and saw

no evidence that defendant needed medication at that time. Ultimately, Dr.

Simring found defendant competent to waive his Miranda rights knowingly,

intelligently, and voluntarily.

       Dr. Simring also evaluated defendant's competency to stand trial. He

found defendant no longer exhibited psychotic symptoms and "for the last

several months in the hospital, [defendant] has been calm and cooperative." He

opined that defendant experienced a brief psychotic episode the previous

summer when evaluated by Dr. Gallagher and that such episodes "usually last[]

about a month, and the individual then returns to his [] premorbid level of

functioning." Accordingly, he noted defendant "responded rapidly to treatment"

and "has been largely symptom-free for almost [six] months." Dr. Simring




1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                          A-4521-19
                                       4
ultimately determined defendant was able to collaborate with counsel and

understand plea negotiations and the criminal trial.

         In February 2017, Dr. Heidi Camerlengo evaluated defendant.         Dr.

Camerlengo found defendant "able to sustain adequate attention despite the

interview occurring in a multi-purpose room that was loud and at times

distracting." She also found defendant "recognizes these charges are serious and

understands that he could face imprisonment if convicted." She ultimately

determined defendant to be psychologically stable but recommended defendant

continue treatment for psychosis and substance abuse while waiting to appear in

court.

         In May 2017, pursuant to a negotiated plea agreement, defendant pleaded

guilty to amended counts of first-degree aggravated manslaughter and first-

degree robbery.      In July 2017, the trial judge sentenced defendant to an

aggregate term of twenty-five years imprisonment subject to the No Early

Release Act, N.J.S.A. 2C:43-7.2, (NERA), imposed fines and penalties, and

dropped the remaining charges. This sentence ran concurrently to another

sentence under Indictment 13-05-1070. Defendant appealed his sentence, which

we affirmed on an Excessive Sentence Oral Argument calendar on September

25, 2018.


                                                                          A-4521-19
                                        5
      In May 2019, defendant filed a pro se petition for PCR. Defendant was

assigned PCR counsel, who filed a brief in support of the petition. Defendant

also submitted his own certification, asserting he did not understand the

strengths and weaknesses of the State's case, that "it was questionable" whether

he was competent to enter his guilty plea, and that he did not make an informed

decision to enter his guilty plea.

      In January 2020, the PCR judge heard oral argument on defendant's

petition and then scheduled an evidentiary hearing on February 27, 2020. On

that date, the judge heard extensive testimony from defendant's plea counsel.

On April 28, 2020, the judge issued a written opinion denying defendant's

petition, finding no evidence a suppression motion would have been successful

and no evidence defendant was unable to properly enter a guilty plea. Although

the judge found trial counsel was deficient in failing to investigate and discuss

diminished capacity and insanity defenses, she found that defendant failed to

provide any evidence of diminished capacity or insanity at the time of the subject

offenses to demonstrate prejudice.

      This appeal followed, with defendant raising the followings arguments:

            POINT I

            THE PCR COURT ERRED IN DENYING MR.
            GASTON'S PETITION FOR POST-CONVICTION

                                                                            A-4521-19
                                        6
RELIEF AS PRIOR COUNSEL WAS INEFFECTIVE
IN FAILING TO HAVE MR. GASTON'S CAPACITY
EVALUATED PRIOR TO PLEADING GUILTY.

POINT II

THE PCR COURT ERRED IN DENYING MR.
GASTON'S PETITION FOR POST-CONVICTION
RELIEF AS PRIOR COUNSEL WAS INEFFECTIVE
IN FAILING TO FILE A MOTION TO SUPPRESS
MR. GASTON'S STATEMENT TO POLICE AS HE
WAS MENTALLY IMPAIRED WHEN HE SPOKE
WITH THEM.

POINT III

THE PCR COURT ERRED IN DENYING MR.
GASTON'S PETITION FOR POST-CONVICTION
RELIEF AS THE PCR COURT AGREED PRIOR
COUNSEL WAS INEFFECTIVE IN FAILING TO
EXPLORE DEFENSES SUCH AS INSANITY OR
DIMINISHED CAPACITY YET FAILED TO FIND
MR. GASTON WAS PREJUDICED AS A RESULT.

POINT IV

THE PCR COURT ERRED IN DENYING MR.
GASTON'S PETITION FOR POST-CONVICTION
RELIEF AS APPELLATE COUNSEL WAS
INEFFECTIVE IN FAILING TO SEEK A REMAND
AS MR. GASTON'S PLEA WAS NOT KNOWINGLY,
VOLUNTARILY, OR INTELLIGENTLY GIVEN AS
HE WAS OFF HIS MEDICATIONS AND
INCOMPETENT.




                                           A-4521-19
                   7
                                         II.

      We use a deferential standard of review on an appeal of a denial of a PCR

petition following an evidentiary hearing. State v. Pierre, 223 N.J. 560, 576

(2015) (quoting State v. Nash, 212 N.J. 518, 540 (2013)). The factual findings

made by a PCR court following an evidentiary hearing will be accepted if they

are based on "sufficient credible evidence in the record." Ibid. (quoting State

v. Nash, 212 N.J. 518, 540 (2013)).      In contrast, we afford no deference to a

PCR court's interpretation of the law and apply a de novo standard. State v.

Harris, 181 N.J. 391, 415-16 (2004). "[F]or mixed questions of law and fact,

we give deference . . . to the supported factual findings of the trial court, but

review de novo the lower court's application of any legal rules to such factual

findings." Ibid.

      To establish a claim of ineffective assistance of counsel, defendant must

satisfy the two-prong test set forth in Strickland v. Washington, 466 U.S. 668,

687 (1984), and later adopted by our Supreme Court in State v. Fritz, 105 N.J.

42, 58 (1987).     Under that test, a defendant must prove:           (1) counsel's

performance was objectively deficient; and (2) counsel's deficient performance

prejudiced defendant to the extent that he was deprived of his right to a fair trial.

Fritz, 105 N.J. at 58 (citing Strickland, 466 U.S. at 687). Prejudice means "a


                                                                               A-4521-19
                                         8
reasonable probability" the deficient performance "materially contributed to

defendant's conviction." Ibid.

        On appeal, defendant focuses his argument on contentions that his trial

counsel was ineffective in failing to have defendant's mental capacity evaluated

before pleading guilty, failing to file a motion to suppress his statement to

police, and failing to investigate insanity and diminished capacity defenses. He

further contends appellate counsel failed to challenge the validity of his guilty

plea.

        Regarding Point I, we note that a defendant must enter a guilty plea

voluntarily, knowingly, and intelligently. See State v. Taylor, 80 N.J. 353, 362

(1979). That requirement is specifically imposed by Rule 3:9-2, which states:

              The court . . . shall not accept [a guilty] plea without
              first addressing the defendant personally . . . and
              determining by inquiry of the defendant and others, in
              the court's discretion . . . that the plea is made
              voluntarily, not as the result of any threats or of any
              promises or inducements not disclosed on the record,
              and with an understanding of the nature of the charge
              and      the     consequences       of      the     plea.

        If defendant was not on any medications and his mental illness interfered

with his capacity to enter a guilty plea voluntarily, knowingly, and intelligently,

counsel should have raised this issue. However, this argument is based upon an

inaccurate representation of defendant's statement to the trial court. Defendant

                                                                             A-4521-19
                                         9
claims he "informed the trial court [and counsel] that he was not taking

medications" and contends this statement should have alerted the trial judge and

counsel. But the plea hearing transcript reveals the trial judge asked defendant,

"are you on any medication that would prevent you from understanding what's

happening in court today?" To which defendant responded, "No." Defendant

provides no evidence, even a certification, that he was not taking his prescribed

medications to treat his mental illness when he entered the guilty plea, or that

some other fact affected his ability to properly do so.

      Furthermore, a full review of the record reveals no evidence to suggest

defendant lacked the requisite capacity when entering his guilty plea. Dr.

Simring and Dr. Camerlengo independently found defendant competent to stand

trial and enter a guilty plea. Defendant acknowledged at his plea hearing that

he understood the consequences of the guilty plea, had enough time to review

the plea agreement with counsel, was satisfied with counsel's services, and

voluntarily waived his rights. Defendant did not interject or state that he did not

understand the proceedings, nor did he exhibit behavior evidencing confusion

or lack of capacity. We therefore find no basis to disturb the PCR judge's finding

on this issue.




                                                                             A-4521-19
                                       10
      Regarding Point II, we find the PCR judge properly rejected defendant's

claim that his counsel was ineffective by failing to move to suppress defendant's

statement to the HCPO. Where a defendant asserts his counsel was ineffective

by failing to file a motion, the defendant must establish that the motion would

have been successful. "It is not ineffective assistance of counsel for defense

counsel not to file a meritless motion[.]" State v. O'Neal, 190 N.J. 601, 619

(2007).

      The United States Supreme Court has held the following inquiry should

occur to determine whether a defendant's waiver of Miranda rights "is made

voluntarily, knowingly and intelligently":

            First, the relinquishment of the right must have been
            voluntary in the sense that it was the product of a free
            and deliberate choice rather than intimidation,
            coercion, or deception. Second, the waiver must have
            been made with a full awareness of both the nature of
            the right being abandoned and the consequences of the
            decision to abandon it. Only if the "totality of the
            circumstances surrounding the interrogation" reveals
            both an uncoerced choice and the requisite level of
            comprehension may a court properly conclude that the
            Miranda rights have been waived.

            [Moran v. Burbine, 475 U.S. 412, 421 (1986).]

      The   record   demonstrates    defendant   knowingly,    voluntarily     and

intelligently waived his Miranda rights before giving uncoerced statements to


                                                                             A-4521-19
                                      11
police. The HCPO properly administered defendant's Miranda warnings and

explained defendant's rights in clear and unequivocal terms, before questioning

defendant. Defendant initialed and signed each of the warnings on his Miranda

form. Defendant then agreed to waive his rights and give a written statement,

acknowledged responsibility for the crimes, and provided a clear, detailed

account of his involvement.

      Although defendant asserts that he was not on the medication prescribed

to treat his mental illness when he waived his Miranda rights, Dr. Singer "saw

no medical evidence" that he needed such medications at the time. In making

this determination, Dr. Singer reviewed defendant's prior evaluations and

hospital records, defendant's statement to the HCPO, the parties' letter-briefs,

and other available discovery. Ultimately, Dr. Singer found "to [a] reasonable

degree of medical probability, that [defendant] understood his Miranda rights

and [] was able to give a statement that was knowing, intelligent, and voluntary."

Defendant, on the other hand, provides no evidence or certification of mental

illness at the time, his medications prescribed at the time, their effect on his

mental illness, or the effect of not taking those medications on his ability to

waive his Miranda rights. Therefore, this argument is based on bald assertions




                                                                            A-4521-19
                                       12
that lack merit, and a suppression motion filed on defendant's behalf would

similarly lack merit.

      Next, with respect to Point III, defendant contends that trial counsel

should have investigated diminished capacity and/or insanity defenses in light

of defendant's statement to HCPO that he suffered from mental illness and his

history of mental illness.

The PCR judge agreed this argument has merit, finding that trial counsel's failure

to investigate such defenses amounted to deficient performance, thereby

satisfying the first Strickland prong. However, addressing the second Strickland

prong, the judge found no prejudice to defendant because he did not assert that

"if such defenses had been discussed with him that he would not have [pled]

guilty" and "did not submit any evidence . . . that he was in fact suffering from

diminished capacity or insanity when the offenses took place."

      We agree with the PCR judge's findings on the issue of prejudice, as the

record lacks competent evidence demonstrating defendant's diminished capacity

or insanity when he committed the charged offenses. The only evidence even

suggesting defendant experienced diminished capacity or insanity when

committing the charged offenses is his statement to the HCPO that he has "a lot

of mental problems," is schizophrenic, and "think[s]" he has post-traumatic


                                                                            A-4521-19
                                       13
stress disorder. Defendant provides no evidence of mental health issues until

2015, approximately two years after the charged offenses occurred.           Most

importantly, defendant did not certify that he was experiencing mental health

issues when he committed the charged offenses, let alone that such mental health

issues interfered with his ability to form the requisite mental state to commit

said offenses.

      Lastly, regarding Point IV, we find defendant's claim that appellate

counsel was ineffective by failing to challenge the validity of his guil ty plea on

appeal also lacks merit. Here, defendant refashions the argument that he lacked

capacity to enter the guilty plea because he was off his medications. For the

same reasons previously discussed, we find no merit to this argument as it

applies to appellate counsel. See State v. Guzman, 313 N.J. Super. 363, 374

(App. Div. 1998) (holding that the same standards apply to claims of ineffective

assistance of trial and appellate counsel).

      Affirmed.




                                                                             A-4521-19
                                       14